            Case 3:18-mc-80132-JSC Document 53 Filed 09/19/19 Page 1 of 9




 1   CHRISTOPHER A. STECHER, CASB No. 215329
     christopher.stecher@kyl.com
 2   KEESAL, YOUNG & LOGAN
     A Professional Corporation
 3   450 Pacific Avenue
     San Francisco, California 94133
 4   Telephone:      (415) 398-6000
     Facsimile:      (415) 981-0136
 5
     TIMOTHY P. HARKNESS (pro hac vice)
 6   timothy.harkness@freshfields.com
     DAVID Y. LIVSHIZ (pro hac vice)
 7   david.livshiz@freshfields.com
     AMY MEI LIE TAN (pro hac vice)
 8   amy.tan@freshfields.com
     FRESHFIELDS BRUCKHAUS DERINGER US LLP
 9   601 Lexington Avenue, 31st Floor
     New York, New York 10022f
10   Telephone:    (212) 277-4000
     Facsimile:    (212) 277-4001
11
     Attorneys for Applicant Palantir Technologies, Inc.
12
13                                 UNITED STATES DISTRICT COURT

14                               NORTHERN DISTRICT OF CALIFORNIA

15
16                                         )               Case No.: 3:18-mc-80132-JSC
                                           )
17                                         )               STATEMENT OF PALANTIR
                                           )               TECHNOLOGIES, INC.
18   IN RE EX PARTE APPLICATION OF         )
     PALANTIR TECHNOLOGIES, INC. FOR AN )                  Date:    September 26, 2019
19   ORDER PURSUANT TO 28 U.S.C. § 1782 TO )               Time:    1:30 p.m.
     OBTAIN DISCOVERY FOR USE IN FOREIGN )                 Judge:   Hon. Jacqueline Scott Corley
20   PROCEEDINGS                           )                        (Courtroom F)
                                           )
21                                         )
                                           )
22                                         )

23                  Applicant Palantir Technologies Inc. (Palantir) respectfully submits this Statement
24   pursuant the Court’s August 16, 2019 Order (August 16 Order). In accordance with the August 16
25   Order, the parties met and conferred twice: (1) for approximately two hours in person at the Palo Alto
26   offices of Skadden Arps on September 3, 2019, and (2) for another 1.5 hours via a telephonic
27   conference on September 9, 2019 (together, the Meet & Confer). During the Meet & Confer, the
28


     JOINT STATEMENT — CASE NO. 3:18-MC-80132-JSC
              Case 3:18-mc-80132-JSC Document 53 Filed 09/19/19 Page 2 of 9




 1   parties were unable to reach consensus with respect to how the above-captioned action should
 2   proceed. Palantir then drafted a proposed Joint Statement, which Palantir sent to Abramowitz and to
 3   which Palantir invited Abramowitz to add his respective positions. Abramowitz objected to Palantir’s
 4   portion of the proposed Joint Statement (to be clear, Abramowitz objected to the portions of the
 5   proposed Joint Statement that were clearly identified as Palantir’s positions), and refused to add his
 6   portion so the parties could file a joint statement. Despite Palantir’s efforts to address Abramowitz’s
 7   objections in the interest of compromise, Abramowitz refused to consent to the filing of
 8   a joint statement. See September 19, 2019 email from D. Livshiz to S. Wohlgemuth et al. (Exhibit 1).
 9   Thus, Palantir respectfully submits this separate statement, setting out its view of the issues.

10       I.      GERMAN PROCEEDING
11                  More than a year ago, on August 6, 2018, Palantir commenced an action before the
12   Regional Court Munich I (German Court) seeking entitlement to two patents related to cyber
13   technology (Cyber Patents) filed, but then abandoned, by Abramowitz (German Proceeding). It
14   commenced the above-captioned 1782 proceeding (the Action or 1782 Proceeding) on August 13,
15   2018, seeking discovery in aid of the German Proceeding, including discovery relating to certain
16   healthcare patents (Healthcare Patents), with respect to which Palantir anticipates asserting additional

17   claims in the German Proceedings. On or about August 24, 2018, Abramowitz appeared in this
18   Action, and obtained a copy of the English translation of the German complaint. Subsequently,
19   Palantir asked Abramowitz’s US counsel to accept service. He refused. Thereafter, Palantir worked
20   diligently with the German Court to effect service, which was accomplished on August 6, 2019.1
21                  The German Court set a deadline of September 20, 2019 for Abramowitz to file his
22
     1
         As this Court knows, under the German rules of civil procedure, service on a US defendant
23
         is made by the German Court—not by the litigant—working through the process server
24       appointed by the United States government. While Palantir followed up diligently with the
         German Court concerning the progress of service on Abramowitz, there was little that
25       Palantir could do to speed up this government-to-government process. Palantir did ask
         Abramowitz’s German counsel to accept service. On April 10, 2019, Palantir reached out to
26       Dr. Clemens Tobias Steins, of the Hoffman Eitle firm, who represents Abramowitz in the
27       German Proceeding and submitted evidence in support of Abramowitz’s motion for an anti-
         suit injunction, to inquire if he would accept service of the German complaint. Acting on
28       instructions from Abramowitz’s US counsel, Dr. Steins declined to do so.

                                                         -2-
     JOINT STATEMENT — CASE NO. 3:18-MC-80132-JSC
              Case 3:18-mc-80132-JSC Document 53 Filed 09/19/19 Page 3 of 9




 1   statement of defense. Consistent with his strategy of seeking to delay these proceedings, on or around
 2   August 29, 2019 Abramowitz requested a three-month extension of the deadline to file his statement
 3   of defense, until December 20, 2019; Palantir opposed Abramowitz’s request. The German Court has
 4   not yet ruled on Abramowitz’s extension request. When it does, Palantir expects the German Court to
 5   also put in place a trial calendar for the pending proceedings that will (1) require Palantir to submit its
 6   reply brief including additional evidence to the German Court by February or March of 2020
 7   (depending on whether Abramowitz’s extension is granted) and Abramowitz to submit his second
 8   brief including evidence by May or June of 2020, and (2) schedule a trial in the third quarter of 2020.
 9   Given this anticipated schedule, Palantir requires discovery in this Action as soon as possible.

10      II.      ADDITIONAL BRIEFING
11                  Palantir believes this Court should grant its pending Application and that no further
12   briefing is required. Abramowitz has had a full and fair opportunity to oppose the Application, and
13   during the Meet & Confer offered no persuasive reason why additional briefing was needed.
14   Abramowitz has already filed two briefs in this proceeding and two related briefs in support of his
15   failed motion for an anti-suit injunction in the California state court action. Abramowitz’s arguments
16   in both proceedings summed to the contention that Palantir is not entitled to Section 1782 discovery

17   because both the German Proceeding and Palantir’s 1782 application were brought in bad faith to
18   circumvent the stay of discovery imposed by the California court pursuant to Section 2019.210 of the
19   California Civil Procedure Code (the 2019 Stay) and in violation of the forum selection clauses of
20   certain confidentiality contracts between the parties. Abramowitz’s arguments have been rejected by
21   this Court, see, e.g., December 6, 2018 Hearing Tr. (ECF No. 41), 5:23-6:11 (“I’m not inclined to . . .
22   deny the application outright because of bad faith . . . . ”), and by the California court, see Palantir
23   Technologies Inc. v. Abramowitz, et al., Case No. 16-cv-299476, Order Denying Def.’s Mot. for Anti-
24   Suit Inj. (Cal. Super. May 21, 2019) (ECF No. 43-1) (Anti-Suit Decision) at 13 (“the German

25   Proceedings involve [Palantir’s] assertion of European intellectual property rights based on foreign law
26   in a European court, which is wholly distinct from the assertion of California statutory and common law

27   causes of action asserted in [the] California court.”). Furthermore, the California court has lifted the
28   2019 Stay, see Palantir Technologies Inc. v. Abramowitz, et al., Case No. 16-cv-299476, Order re:

                                                        -3-
     JOINT STATEMENT — CASE NO. 3:18-MC-80132-JSC
              Case 3:18-mc-80132-JSC Document 53 Filed 09/19/19 Page 4 of 9




 1   Def.’s Mot. for Protective Order (Cal. Super. May 8, 2019) (ECF No. 43-2) (Stay Decision), and so
 2   there can be no reasonable argument that Palantir’s effort to vindicate its European patent rights, or to
 3   seek discovery in support of that effort, is an attempt to circumvent the 2019 Stay.
 4                  During the Meet & Confer, Abramowitz did not identify any new issues which require
 5   briefing, other than his desire to inform the Court that (i) he has sought mandamus relief with respect
 6   to the Stay Decision and (ii) has appealed the Anti-Suit Decision. See September 9, 2019 email from
 7   D. Livshiz to S. Wohlgemuth et al. (Exhibit 2). But the fact that Abramowitz sought mandamus
 8   review—relief which is seldom granted—is no basis to further delay Palantir’s ability to take 1782
 9   discovery. This is particularly true where, as here, even if mandamus relief is granted, Abramowitz’s

10   appeal of the Stay Decision or the Anti-Suit Decision is unlikely to be resolved prior to the German
11   Proceeding being concluded.
12                  Finally, at 4:00 pm (EDT) today, the day on which the parties were ordered to file a
13   joint status report, Abramowitz identified additional topics on which he believes further briefing is
14   warranted—including that he would like to address his ability to provide discovery in Germany, the
15   scope of the discovery Palantir seeks, and reciprocal discovery.         None of these issues warrant
16   additional briefing. As a threshold issue, Abramowitz could have but chose not to raise any of these

17   issues in the two prior briefs he filed in this Action. To permit him to brief these issues now—after he
18   has already delayed this proceeding by more than a year and with Palantir facing a tight deadline in
19   Germany—would not only reward Abramowitz’s stalling tactics (and incentivize piecemeal briefing
20   in resisting 1782 applications), but would further prejudice Palantir.
21                  In any event, the fact that Abramowitz has appeared in the German Proceeding is no
22   reason to deny Palantir’s Application. As Palantir previously explained, Palantir will not be able to
23   obtain the discovery it seeks through German proceedings because, while German courts are receptive
24   to broad 1782 discovery, they are not themselves permitted to authorize the discovery that Palantir

25   seeks.   See December 6, 2018 Hr’g Tr. (ECF No. 41), 12:15-19 (“German courts . . . do not
26   understand the concept of discovery as we understand it . . . . The most that they could do would be to

27   request Mr. Abramowitz to turn over a specific document, which we would first have to identify by
28   name, rank and serial number.”); Mem. of P. & A. in Supp. of Applicant Palantir Technologies, Inc.’s

                                                        -4-
     JOINT STATEMENT — CASE NO. 3:18-MC-80132-JSC
               Case 3:18-mc-80132-JSC Document 53 Filed 09/19/19 Page 5 of 9




 1   Ex Parte Appl. for an Order Pursuant to 28 U.S.C. §1782 (ECF No. 2), 12–13. This is precisely why
 2   courts permit litigants to seek 1782 discovery in aid of German proceedings, even when both parties
 3   are litigants in Germany. See Akebia Therapeutics, Inc. v. FibroGen, Inc., 793 F.3d 1108 (9th Cir.
 4   2015); Heraeus Kulzer, GmbH v. Biomet, Inc., 633 F.3d 591, 596 (7th Cir. 2011); In re Bayer
 5   Healthcare LLC, No. C 14-80138 WHA, 2014 WL 3805807 (N.D. Cal. May 14, 2014).
 6                  Similarly, Abramowitz’s desire for reciprocal discovery does not warrant additional
 7   briefing at this time. As Abramowitz notes, Palantir has in principle agreed to reciprocal discovery.
 8   However, as Abramowitz has not yet proposed any discovery, Palantir is not in a position to take any
 9   position as to the discovery he will seek. Once Abramowitz propounds his proposed discovery,

10   Palantir will evaluate it in good faith, and to the extent it objects to it, will do so promptly so that this
11   Court can address those objections. That, however, is no reason to delay the discovery that Palantir
12   sought more than a year ago—particularly, where, as here, Palantir’s deadline to submit evidence is
13   several months earlier than is Abramowitz’s and so further delay will uniquely prejudice Palantir.
14      III.      SCOPE OF DOCUMENT REQUESTS AND RELATED MEET & CONFER
15                  Background. Shortly after Abramowitz appeared in this proceeding, Palantir wrote to
16   Abramowitz proposing to meet and confer concerning the proposed discovery. Abramowitz refused.

17   See September 5, 2018 email from J. DiCanio to D. Livshiz et al. (Exhibit 3). After this Court
18   scheduled a status conference for August 29, 2019, Palantir again offered to meet and confer;
19   Abramowitz ignored this request. See August 13, 2019 email from D. Livshiz to N. Melius (Exhibit
20   4). When this Court finally ordered the parties to confer, Abramowitz refused to discuss the alleged
21   burden posed by Palantir’s requests, arguing that Palantir first had to satisfy Abramowitz that its
22   proposed document requests sought information relevant to the German action and at the same time
23   refusing to provide any authority to support his contention that some of Palantir’s proposed discovery
24   is not relevant to its claims in Germany. With respect to the question of relevance, Abramowitz is

25   wrong both as a matter of US and German law. And, having elected not to make any showing of
26   alleged burden, Abramowitz has waived his ability to do so. See Heraeus, 633 F.3d at 598–99. This

27   Court should accordingly grant Palantir’s long-pending Application (ECF No. 1).
28                  Relevance. During the Meet & Confer, Abramowitz refused to discuss Palantir’s

                                                         -5-
     JOINT STATEMENT — CASE NO. 3:18-MC-80132-JSC
            Case 3:18-mc-80132-JSC Document 53 Filed 09/19/19 Page 6 of 9




 1   proposed discovery to the extent that Abramowitz, without identifying any authority to support his
 2   position, deemed it not relevant to Palantir’s claims in the German Proceeding, and refused to discuss
 3   any discovery concerning the Healthcare Patents. Neither of these positions has merit.
 4                  First, as a threshold matter, in the context of a 1782 application, the question of
 5   relevance under foreign law is best addressed by the German Court, which is best positioned to
 6   determine what evidence it will and will not admit. See In re Veiga, 746 F. Supp. 2d 8, 18-19 (D.D.C.
 7   2010) (“relevancy in [the 1782] context is broadly construed” and the burden on the applicant is “de
 8   minimis”) (internal citations omitted). Thus, courts routinely forego the relevance inquires under
 9   foreign law in deciding whether to authorize Section 1782 discovery. See, e.g., Qualcomm Inc., No.

10   18-MC-80134-NC, 2018 WL 6660068, at *3 (N.D. Cal. Dec. 19, 2018) (a “battle of experts over
11   foreign admissibility law is contrary to Ninth Circuit law”); Euromepa S.A. v. R. Esmerian, Inc., 51
12   F.3d 1095, 1099-1100 (2d Cir. 1995).2
13                  In any event, Abramowitz is wrong as a matter of German law.              As detailed in
14   Palantir’s pleadings, the categories of information sought by Palantir—including, information
15   concerning whether Abramowitz invented the technology underlying the Cyber and Healthcare
16   Patents and Abramowitz’s communications concerning this technology with third parties—are directly

17   relevant to Palantir’s claims and will be considered by the German Court evaluating them. See Decl.
18   of Wolrad Prinz zu Waldeck und Pyrmont of August 13, 2018 (ECF No. 4) at paras. 1011
19   (explaining that the discovery Palantir seeks will materially assist the German Court in adjudicating
20   the dispute between the parties). During the Meet & Confer, Palantir asked Abramowitz to provide
21   authority to support his position that a German Court would deem information sought by Palantir not
22   relevant to Palantir’s claims; again, Abramowitz refused.3
23   2
      See also In re Application of Grupo Qumma, No. M 8-85, 2005 WL 937486, at *3-4 (S.D.N.Y April
24   25, 2005) (granting the 1782 application and refusing to preemptively deprive a party from the
     opportunity of trying to offer the evidence in the foreign proceeding).
25   3
       Abramowitz’s argument that Palantir advances a new argument is as misplaced as it is misleading. It
26   is Abramowitz not Palantir that is now seeking to introduce numerous new arguments—which could
     and should have been included in his briefing in 2018, but which Abramowitz apparently chose to
27   forego at that time—in an effort to further delay Palantir’s Application. In any event, Palantir’s
     relevance argument is a direct response to arguments first made by Abramowitz in the Meet & Confer
28   concerning Palantir’s proposed discovery that is specific to the patents at issue in the German

                                                       -6-
     JOINT STATEMENT — CASE NO. 3:18-MC-80132-JSC
            Case 3:18-mc-80132-JSC Document 53 Filed 09/19/19 Page 7 of 9




 1                  Second, Abramowitz’s argument with respect to the Healthcare Patents is equally
 2   meritless. As Palantir noted during the Meet & Confer, it is black letter law that a party is entitled to
 3   seek Section 1782 discovery in support of contemplated proceedings, and numerous courts across the
 4   country have authorized broad 1782 discovery in such circumstances. See, e.g., Bravo Express Corp.
 5   v. Total Petrochemicals & Refining U.S., 613 Fed.Appx. 319, 322-23 (5th Cir. 2015) (reversing denial
 6   of Section 1782 application because it was in aid of contemplated, not pending, proceedings); In re Ex
 7   Parte Application of Ambercroft Trading Ltd., No. 18-MC-80074-KAW, 2018 WL 2867744, at *3
 8   (N.D. Cal. June 11, 2018) (granting 1782 application for contemplated proceeding where parties had
 9   exchanged correspondence about a potential proceeding). As there is no dispute that a party can seek

10   Section 1782 discovery in aid of contemplated proceedings, there is no basis for Abramowitz’s refusal
11   to engage with respect to Palantir’s proposed discovery concerning the Healthcare Patents. In short,
12   Abramowitz’s self-serving relevance judgments are not a basis to deny Palantir the discovery it seeks.
13                  Burden. Finally, during the Meet & Confer, Abramowitz steadfastly refused to engage
14   in any discussion of burden issues with respect to Palantir’s discovery requests. See September 6,
15   2019 email from S. Wohlgemuth to D. Livshiz et al. (Exhibit 5). Although Palantir’s requests are not
16   unduly burdensome, Palantir came to the September 3 Meet & Confer meeting—which Palantir’s

17   counsel traveled across the country to attend—prepared to discuss any alleged burden posed by its
18   proposed discovery. Palantir was ready to discuss various methods to mitigating any burden that
19   Abramowitz could substantiate, including applying different time periods to different proposed
20   requests and / or utilizing search terms, and was willing to accept written responses in lieu of
21   documents in response to certain requests. Abramowitz refused to engage in any such discussion,
22   informing Palantir that he would not discuss burden until Palantir satisfied Abramowitz that it was
23   seeking information that was ‘relevant’ to its claims, as doing so would “put the cart before the horse.”
24   See id. But, it is the party resisting Section 1782 discovery that bears the burden of making a “specific

25   showing” of undue burden. Heraeus, 633 F.3d at 598–99; see also Consorcio Ecuatoriano de
26   Proceeding. Cf. Abramowitz’s Opp. to Palantir’s Ex Parte Appl. for an Order Pursuant to 28 U.S.C.
27   §1782 (ECF No. 17), 24 (objecting to Palantir seeking discovery relating to technologies “other than
     those described in the Challenged Patents.”). And, in any event, as noted above and still unrefuted by
28   Abramowitz, the discovery Palantir seeks is relevant to the German claims.

                                                       -7-
     JOINT STATEMENT — CASE NO. 3:18-MC-80132-JSC
              Case 3:18-mc-80132-JSC Document 53 Filed 09/19/19 Page 8 of 9




 1   Telecomunicaciones S.A. v. JAS Forwarding (USA), Inc., 747 F.3d 1262, 1273 (11th Cir. 2014).
 2   Abramowitz has had at least four chances to make such a showing in his two previous briefs on this
 3   issue and the two meet and confer sessions between the parties. Having elected to forego these
 4   opportunities, Abramowitz has waived any objection on undue burden grounds. See Heraeus, 633
 5   F.3d at 599. Since Abramowitz has failed to articulate any burden whatsoever, the Court should
 6   require Abramowitz to produce all documents responsive to Palantir’s proposed discovery requests.
 7      IV.      CONFIDENTIALITY ORDER
 8                  Finally, during the Meet & Confer, Palantir hoped to discuss the confidentiality
 9   order—heavily modeled on this District’s Model Protective Order for Litigation Involving Patents,

10   Highly Sensitive Confidential Information and / or Trade Secrets (Model Order)—that it had proposed
11   to Abramowitz on August 13, 2019. Abramowitz refused to provide any revisions to the proposed
12   order, and instead asserted that the parties’ first had to resolve two gating issues: (i) Palantir’s refusal
13   to segregate attorneys working on the German action from those working on the California and
14   Delaware actions, and (ii) Abramowitz’s refusal to be bound by the Attorneys’ Eyes Only (AEO)
15   provision contained in the Model Order. On segregation, it is Palantir’s view that it is no longer
16   necessary to segregate the attorneys working on the German action from those working on the US

17   litigation, as the California court has lifted the 2019 Stay in the California action and discovery is
18   moving forward and the parties are exchanging some trade secret discovery in the Delaware action.
19   Moreover, as Palantir noted during the Meet & Confer, it is willing to abide by the restrictions
20   contained in its proposed draft confidentiality order, and in the Model Order, which would prevent the
21   use of information obtained in Section 1782 discovery outside the German Proceeding and this
22   Action. And, while Palantir submits that Abramowitz’s position with respect to the Attorneys’ Eyes
23   Only provision is without merit, this disagreement is in all events premature as Abramowitz has not
24   served any discovery on Palantir, and so there is no obligation for Palantir to provide any documents

25   to Abramowitz, and therefore no need to designate such documents as Attorneys’ Eyes Only.
26                  During the Meet & Confer, Palantir tried to resolve both issues and proposed a

27   reasonable resolution based on the Model Order, however the parties did not resolve this matter.
28   Palantir believes the parties’ further meet and confer efforts would benefit from the Court’s guidance.

                                                         -8-
     JOINT STATEMENT — CASE NO. 3:18-MC-80132-JSC
           Case 3:18-mc-80132-JSC Document 53 Filed 09/19/19 Page 9 of 9




 1
     DATED: September 19, 2019               /s/ David Y. Livshiz
 2                                           CHRISTOPHER A. STECHER
                                             KEESAL, YOUNG & LOGAN
 3
                                             TIMOTHY P. HARKNESS (pro hac vice)
 4                                           DAVID Y. LIVSHIZ (pro hac vice)
                                             AMY MEI LIE TAN (pro hac vice)
 5                                           FRESHFIELDS BRUCKHAUS DERINGER US LLP
 6                                           Attorneys for Applicant Palantir Technologies, Inc.
 7
 8
 9

10
11
12
13
14
15
16

17
18
19
20
21
22
23
24

25
26

27
28


     JOINT STATEMENT — CASE NO. 3:18-MC-80132-JSC
